United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2058
Issued: March 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 9, 2013 appellant filed a timely appeal from a July 5, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Appeals Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 11 percent impairment of the left arm.
On appeal, appellant contends that his physician made a mistake on his report in that his
surgery was for Dupuytren’s release.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 3, 2000 appellant, then a 46-year-old sheet metal worker, sustained injury to his
left hand while in the performance of duty. OWCP accepted his claim for a contusion of the left
hand with Dupuytren’s contracture. On July 18, 2000 Dr. Guy D. Foulkes, a Board-certified
orthopedic surgeon, performed a subtotal palmar fasciectomy on appellant’s left hand to treat his
left Dupuytren’s disease. On December 11, 2001 OWCP accepted appellant’s claim for left
contracted palmar fascia.
On January 7, 2002 OWCP granted a schedule award for an 11 percent impairment to
appellant’s left arm. This impairment rating was based on the fourth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (1993) (A.M.A.,
Guides). OWCP denied appellant’s request for reconsideration on January 21, 2003.
On September 9, 2010 Dr. Robert L. Howell, a Board-certified surgeon with additional
Board-certifications in plastic surgery and surgery of the hand, performed an excision of
Dupuytren’s disease on appellant’s left palm and long finger and palm and ring finger.
On October 30, 2012 appellant filed a claim for an additional schedule award. He
submitted a July 24, 2012 report from Dr. Carlos Giron, a treating physician in pain medicine,
who indicated that appellant’s diagnosis was right hand de Quervain’s tenosynovitis for which
he underwent a de Quervain’s tenosynovitis release by Dr. Howell. Dr. Giron found that
appellant had a three percent impairment of his hand and a three percent impairment of his upper
extremity. Applying Table 15-2 of the sixth edition of the A.M.A., Guides.2 Dr. Giron noted
that stenosing synovitis (de Quervain’s) listed an impairment class for the diagnosed condition
(CDX) of one with mid-range default of six percent digit impairment (one percent hand, one
percent upper extremity). He noted no grade modifiers for Clinical Studies (GMCS), a grade 2
modifier for Functional History (GMFH) (decreased active range of motion and increased pain,
unable to tolerate tool usage on a constant basis), and a grade 2 modifier for Physical
Examination (GMPE) (decreased range of motion and strength resulting grade modifier of 2
pursuant to Table 15-31). Dr. Giron calculated GMFH - CDX (2-1) equaled 1; GMPE - CDX
(2-1) equaled 1, and that GMCS was nonapplicable or 0. Adding these figures together (1+1-0),
he found that appellant had an adjustment of 2 to the right of default grade C, resulting in a grade
E, which equaled an eight percent digit impairment, or a three percent impairment of the hand or
a three percent impairment of the upper extremity.
By letter dated November 13, 2012, OWCP informed appellant that Dr. Giron did not
specify which hand was rated, but that it appeared it was the right hand. It noted that an injury to
the right hand was not an accepted medical condition. Further, the diagnosis of de Quervain’s
tenosynovitis did not appear to be related to the accepted left contracted palmar fascia. OWCP
requested that appellant submit additional medical evidence to establish greater impairment than
the 11 percent previously compensated.
In a November 22, 2012 response, Brian Tharpe, a physical therapist, noted that an error
had been made and that Dr. Giron had addressed appellant’s left hand and upper extremity.
2

A.M.A., Guides 392.

2

Although appellant received a previous impairment rating in 2002, he sustained a recurrent
injury to his left hand, and that, “[t]he three [percent] impairment noted in the report should be
considered an apportionment to his previous rating in 2002. Therefore, we stand by our rating of
three [percent] left upper extremity impairment.” On December 20, 2012 OWCP received a
corrected copy of Dr. Giron’s July 24, 2012 rating. Dr. Giron advised that appellant had left
hand de Quervain’s tenosynovitis and noted that the impairment rating was for three percent of
the left hand or three percent of the left upper extremity.
On December 26, 2012 Dr. H.P. Hogshead, a medical adviser, reviewed the prior 11
percent impairment rating. The claim was accepted for a Dupuytren’s contracture of the left
hand for which surgery was performed and the 2002 schedule award was granted. Dr. Hogshead
noted that appellant recently developed a de Quervain’s stenosing tenosynovitis of the first
dorsal compartment of the left wrist extensors. He stated that appellant’s accepted condition did
not include de Quervain’s tendinitis. Dr. Hogshead noted that de Quervain’s disease was an
entirely different entity than Dupuytren’s contracture and had nothing in common. He concluded
that no additional impairment rating was appropriate.
By decision dated January 11, 2013, OWCP denied appellant’s claim for an additional
schedule award. It found that the de Quervain’s tendinitis rated by Dr. Giron was not an
accepted condition.
In reports dated December 20, 2012 through May 15, 2013, Dr. Giron listed his
impression as left hand contusion; left hand palmer contractures; and left upper extremity
complex regional pain syndrome/reflex sympathetic dystrophy. He also noted Dupuytren’s
contractures in both hands. In a September 22, 2010 note, Dr. Howell advised that appellant had
Dupuytren’s disease in his left palm as well as Dupuytren’s disease with contracture to his left
finger, for which he underwent surgery on September 9, 2010. On February 12, 2013
Mr. Tharpe stated that his original report did not address the Dupuytren’s contracture or surgical
releases. Based on appellant’s limited use of hands, the three percent impairment rating was
considered an apportionment to the previous rating in 2002.
On April 18, 2013 appellant requested reconsideration contending that there was a
misunderstanding on his evaluation in that the examiner addressed the wrong surgery in the
report. He stated that his surgery was for a Dupuytren’s release performed by Dr. Howell.
On June 3, 2013 Dr. Hogshead reviewed the medical record and noted that the
February 12, 2013 letter of Mr. Tharpe suggested a typographical error that referred to
de Quervain’s rather than Dupuytren’s contracture. Dr. Hogshead stated that the therapist was
confusing de Quervain’s with Dupuytren’s disease. He reiterated that de Quervain’s disease was
an entirely different entity than a Dupuytren’s contracture and had nothing in common. As
de Quervain’s was not an accepted condition an impairment rating for de Quervain’s was not
related to the accepted Dupuytren’s disease.
In a July 5, 2013 decision, OWCP denied modification of the January 11, 2013 decision.

3

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations3 set forth the
number of weeks of compensation payable to employee’s sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.7 The
net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8 The sixth edition
of the A.M.A., Guides also provides that range of motion may be selected as an alternative
approach in rating impairment under certain circumstances. A rating that is calculated using
range of motion may not be combined with a diagnosis-based impairment and stands alone as a
rating.9
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.10
ANALYSIS
OWCP accepted appellant’s claim for a contusion of the left hand with Dupuytren’s
contracture and left contracted palmar fascia. On July 18, 2000 Dr. Foulkes performed a subtotal
palmar fasciectomy on appellant’s left hand to treat the left Dupuytren’s disease. On January 7,
2002 OWCP granted appellant a schedule award for 11 percent impairment of his left arm.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Daniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

L.B., Docket No. 12-910 (issued October 5, 2012).

10

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.808.6(d) (August 2002).

4

Appellant had additional surgery on September 9, 2010, when Dr. Howell performed an excision
of Dupuytren’s disease in appellant’s palm and long finger and palm and right finger.
Appellant requested an additional schedule award and submitted the July 24, 2012 report
of Dr. Giron, who rated a three percent impairment of the hand and a three percent impairment of
the upper extremity. The Board notes that the rating by Dr. Giron is of reduced probative value
as the report listed appellant’s right hand but the accepted conditions pertain to appellant’s left
hand. Furthermore, the rating was based on a diagnosis of de Quervain’s disease, not the
accepted conditions which included left Dupuytren’s disease. When applying Table 15-2 of the
A.M.A., Guides, Dr. Giron indicated that digital stenosing tenosynovitis, as listed in the A.M.A.,
Guides, was de Quervain’s, and he rated this diagnosis, but it is not an accepted condition, as
noted by Dr. Hogshead, who advised that de Quervain’s was an entirely different entity than
Dupuytren’s contracture and the two conditions had nothing in common.
Dr. Giron subsequently provided a correction of the July 24, 2012 report and stated that
the rating was for the left hand; however, the impairment rating was based on the diagnosis of de
Quervain’s tenosynovitis.
Mr. Tharpe stated that appellant actually had Dupuytren’s contracture and that the
surgical releases were performed to correct this condition. He also stated that the three percent
impairment rating should be considered as an apportionment to the 2002 rating. As this report is
not countersigned by a physician, it does not constitute probative medical evidence.11
The remaining evidence submitted on reconsideration is not probative on the issue of
permanent impairment. Dr. Giron’s reports noted continued treatment of appellant. Dr. Howell
indicated that he treated appellant’s Dupuytren’s disease. Neither physician addressed the issue
of permanent impairment based on the conditions accepted in this case.
The Board finds that appellant did not submit medical evidence to establish that he has
greater than 11 percent impairment of his left arm.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established greater than 11 percent impairment of
the left upper extremity, for which he received a schedule award.

11

Evidence submitted by Mr. Tharpe, a “certified functional capacity evaluator” for a physical therapy practice is
of no probative medical evidence. The Board has held that such persons as physician’s assistants and physical
therapists are not competent to render a medical opinion under FECA. See David P. Sawchuk, 57 ECAB 316 (2006)
(lay individual such as physician’s assistants, nurses and physical therapists are not competent to render a medical
opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a “physician as surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law).

5

ORDER
IT IS HEREBY ORDERED THAT the July 5, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 11, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

